Stayton, Associate Justice.—
This cause comes before this court without any of the pleadings of either, party in reference to the matter of litigation in the cause, under an agreement of counsel that the petition and answer be omitted from the transcript.
This agreement has not the approval of the district judge, as required when a portion of the proceedings are omitted from the transcript, under article 1413, R. S. Nor does the transcript exhibit an agreed case made under the provisions of article 1414, R. S., and approved and signed by the district judge, as in that article' permitted;
In the absence of a compliance with the articles of the Revised Statutes referred to, the transcript must “ contain a full and correct copy of all the proceedings had in the cause.” R. S., 1411.
*15As the transcript stands, this court cannot know that there is any subject matter of litigation between the parties, and in the absence of a transcript evidencing that fact, this court will not revise the action of the district court in dismissing the cause for failure of the appellant to comply with a rule of that court requiring a cost bond to be given. This is the only matter apparent from the transcript on file.
The statutes referred to indicate what the transcript must contain, and unless some of the articles referred to are complied with, the appeal must be dismissed; and it is so ordered. .
Dismissed.
[Opinion delivered February 20, 1883.]